Exhibit 10.2

JOINDER AGREEMENT

This JOINDER AGREEMENT (this “Agreement”), dated as of April 2, 2012, is
executed by SKAGEN DESIGNS, LTD., a Nevada corporation (the “Additional
Subsidiary”), pursuant to that certain Credit Agreement dated as of December 17,
2010, by and among Fossil, Inc., a Delaware corporation (the “Borrower”),
certain of its Subsidiaries, the lenders time to time party thereto, and WELLS
FARGO BANK, NATIONAL ASSOCIATION in its capacity as administrative agent for the
Lenders and as collateral agent for the Secured Parties (the “Agent”) (as
amended, restated, supplemented, renewed, extended or otherwise modified from
time to time, the “Credit Agreement”). Capitalized terms used but not otherwise
defined herein shall have the meanings therefor specified in the Credit
Agreement.

RECITALS:

The Additional Subsidiary is a Domestic Material Subsidiary and is required to
execute this Agreement pursuant to

Section 9.11(a) the Credit Agreement.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Additional Subsidiary hereby agrees as follows:

1. The Additional Subsidiary hereby agrees that it is a “Material Domestic
Subsidiary” and bound as a “Credit Party”, a “Domestic Subsidiary”, a “Material
Domestic Subsidiary” and a “Subsidiary Guarantor” under the terms and provisions
of the Credit Agreement with the same force and effect as if it had been an
original signatory and party thereto. The Additional Subsidiary hereby agrees to
perform and comply with all obligations, covenants and agreements contained in,
and all terms and provisions of, the Credit Agreement applicable to it as a
“Credit Party”, a “Domestic Subsidiary”, a “Material Domestic Subsidiary” and a
“Subsidiary Guarantor” thereunder, in each case as if it had been an original
signatory and party thereto.

2. The Additional Subsidiary hereby agrees that it is a “Guarantor” and bound as
a “Guarantor” under the terms and provisions of the Subsidiary Guaranty
Agreement with the same force and effect as if it had been an original signatory
and party thereto. The Additional Subsidiary hereby agrees to perform and comply
with all obligations, covenants and agreements contained in, and all terms and
provisions of, the Subsidiary Guaranty Agreement applicable to it as a
“Guarantor” thereunder as if it had been an original signatory and party
thereto. In furtherance of the foregoing, the Additional Subsidiary hereby
unconditionally, irrevocably and absolutely, guarantees to the Agent, the
Lenders and the other Secured Parties the prompt and full payment and
performance of all of the Guaranteed Obligations (as such term is defined in the
Subsidiary Guaranty Agreement) when due or declared to be due and at all times
thereafter as more specifically set forth in the Subsidiary Guaranty Agreement.

3. This Agreement shall be deemed to be part of, and supplemental to, the Credit
Agreement and the Subsidiary Guaranty Agreement and shall be governed by all the
terms and provisions of the Credit Agreement and the Subsidiary Guaranty
Agreement, which terms and provisions are incorporated herein by reference.
Except as modified hereby, the terms and provisions of the Credit Agreement and
the Subsidiary Guaranty Agreement are ratified and confirmed and shall continue
in full force and effect as valid and binding agreements of the Additional
Subsidiary enforceable against it in accordance with the terms thereof. The
Additional Subsidiary hereby waives notice of the Agent’s, the Lenders’ and the
Secured Parties’ acceptance of this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Subsidiary has executed this Agreement as of
the day and year first written above.

 

   

THE ADDITIONAL SUBSIDIARY:

 

SKAGEN DESIGNS, LTD.

    By:   /s/ Randy S. Hyne     Name:   Randy S. Hyne     Title:   Secretary

 

Page 2